



Exhibit 10.1
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of January 12, 2018, by and between Silicon Valley Bank, a
California corporation (“Bank”) and MINDBODY, INC., a Delaware corporation
(“Borrower”) whose address is 4051 Broad Street, Suite 220, San Luis Obispo,
California 93401.
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of January 12, 2015 as amended by certain First Amendment to Loan and
Security Agreement dated as of March 9, 2015, and certain Second Amendment to
Loan and Security Agreement dated as of January 29, 2016 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).


B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, (ii) reduce the Advance Rate, (iii) decrease the
interest rate payable on the Advances and (iv) make certain other revisions to
the Loan Agreement as more fully set forth herein.


D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendments to Loan Agreement.


2.1    Section 2.4 (Advances). The first sentence of Section 2.4(a) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:


“(a)    Advances. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the greater of (i) the Prime Rate or (ii) four and one half percentage
points (4.5%), which interest shall be payable monthly in accordance with
Section 2.4(d) below.”
2.2    Section 3.2 (Conditions Precedent to all Credit Extensions). Sections
3.2(a) and 3.2(b) of the Loan Agreement hereby are amended and restated in their
entirety to read as follows:


“(a)    timely receipt of the Credit Extension request and any materials and
documents required by Section 3.5;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding





--------------------------------------------------------------------------------





Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and”
2.3    Section 3.5 (Procedures for Borrowing). Section 3.5 of the Loan Agreement
hereby is amended and restated in its entirety and replaced with the following:


“3.5    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower (via an individual duly authorized by an
Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Pacific time on the Funding Date of the Advance.
Such notice shall be made by Borrower through Bank’s online banking program,
provided, however, if Borrower is not utilizing Bank’s online banking program,
then such notice shall be in a written format acceptable to Bank that is
executed by an Authorized Signer. Bank shall have received satisfactory evidence
that the Board has approved that such Authorized Signer may provide such notices
and request Advances. In connection with any such notification, Borrower must
promptly deliver to Bank by electronic mail or through Bank’s online banking
program such reports and information, including without limitation, sales
journals, cash receipts journals, accounts receivable aging reports, as Bank may
request in its sole discretion. Bank shall credit proceeds of an Advance to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from an Authorized Signer or without instructions if the Advances
are necessary to meet Obligations which have become due.”
2.4    Section 4.1 (Grant of Security Interest). Section 4.1 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:


“4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.


Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein





--------------------------------------------------------------------------------





upon Borrower providing cash collateral acceptable to Bank in its good faith
business judgment for Bank Services, if any. In the event such Bank Services
consist of outstanding Letters of Credit, Borrower shall provide to Bank cash
collateral in an amount equal to (x) if such Letters of Credit are denominated
in Dollars, then at least one hundred five percent (105%); and (y) if such
Letters of Credit are denominated in a Foreign Currency, then at least one
hundred ten percent (110%), of the Dollar Equivalent of the face amount of all
such Letters of Credit plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its business judgment), to
secure all of the Obligations relating to such Letters of Credit.”
2.5    Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(a)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:


“(a)    a Borrowing Base Report (and any schedules related thereto and including
any other information requested by Bank with respect to Borrower’s Accounts) (i)
when Credit Extensions are outstanding, twenty (20) days after the end of each
month and (ii) when no Credit Extensions are outstanding, twenty (20) days after
the end of each quarter;”
2.6    Section 6.3 (Accounts Receivable). Section 6.3(c) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:


“(c)    Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain a
reserve pursuant to Section 6.3(g), all amounts received in the Cash Collateral
Account shall be transferred on a daily basis to Borrower’s operating account
with Bank.
2.7    Section 6.3 (Accounts Receivable). Subsection (e) of Section 6.3 of the
Loan Agreement hereby is amended and restated in its entirety and replaced with
the following:


“(e)    Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.”
2.8    Section 6.3 (Accounts Receivable). Section 6.3 of the Loan Agreement
hereby is amended by inserting the following appearing as subsection (g)
thereto:


“(g)    Reserves. Notwithstanding any terms in this Agreement to the contrary
with notice to Borrower and after consultation with Borrower: (i) Bank may, in
its good faith business judgment, hold any proceeds of the Accounts and any
amounts in the Cash Collateral Account as a reserve to cover Borrower’s
Obligations to Bank (and to pay such Obligations when due); and (ii) at times
when an Event of Default exists or an event exists that, with notice or passage
of time or both, Bank determines would constitute an Event of Default, Bank may
hold any proceeds of the Accounts and any amounts in the Cash Collateral Account
that are not applied to the Obligations pursuant to Section 6.3(c) above as a
reserve to be applied to any Obligations regardless of whether such Obligations
are then due and payable.”
2.9    Section 6.9 (Financial Covenant). Section 6.9 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:







--------------------------------------------------------------------------------





“6.9    Minimum Cash at Bank. Maintain at all times, on a consolidated basis
with respect to Borrower and its Subsidiaries, a balance of unrestricted cash at
Bank, minus, the aggregate amount of outstanding Obligations, of at least Forty
Million Dollars ($40,000,000).”
2.10     Section 6.15 (Online Banking). New Section 6.15 hereby is added to the
Loan Agreement to read as follows:


“6.15    Online Banking.
(a)Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).


(b)Comply with the terms of the “Banking Terms and Conditions” and ensure that
all persons utilizing the online banking platform are duly authorized to do so
by an Administrator. Bank shall be entitled to assume the authenticity, accuracy
and completeness on any information, instruction or request for a Credit
Extension submitted via the online banking platform and to further assume that
any submissions or requests made via the online banking platform have been duly
authorized by an Administrator.”


2.11    Section 8.2 (Covenant Default). Section 8.2(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:


(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5,
6.7, 6.8, 6.9, 6.10, 6.12, 6.13, or 6.15 or violates any covenant in Section 7;
or


2.12    Section 9.2 (Power of Attorney). Section 9.2 of the Loan Agreement
hereby is amended and restated in its entirety and replaced with the following:


“9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence and continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks, payment
instruments, or other forms of payment or security; (b) sign Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) demand, collect, sue, and give releases to any Account Debtor for monies
due, settle and adjust disputes and claims about the Accounts directly with
Account Debtors, and compromise, prosecute, or defend any action, claim, case,
or proceeding about any Collateral (including filing a claim or voting a claim
in any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses); (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, or other
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and the Loan
Documents have been terminated. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
the Loan Documents have been terminated.”
2.13    Section 13 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety in
Section 13.1 of the Loan Agreement, as appropriate, to read as follows:





--------------------------------------------------------------------------------







“Administrator” is an individual that is named:
(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and
(b)    as an Authorized Signer of Borrower in an approval by the Board.


“Advance Rate” is the product of four (4) multiplied by the Retention
Percentage. The Advance Rate shall be calculated by Bank based on information
provided by Borrower and acceptable to Bank, in its sole discretion.


“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.


“Revolving Line” is an aggregate principal amount equal to Twenty Million
Dollars ($20,000,000); provided, however, that so long as no Event of Default
has occurred, Borrower may request, during the term of this Agreement, that Bank
increase the amount of the Revolving Line to Forty Million Dollars
($40,000,000). Any increase in the amount of the Revolving Line shall be made in
Bank’s sole discretion, based, in whole or in part on the following: (i) Bank’s
review of Borrower’s most recent financial statements; (ii) Bank’s internal risk
management review and (iii) Bank’s receipt of Borrower’s request for such
increase no less than ten (10) Business Days prior to the proposed date of such
increase.


“Revolving Line Maturity Date” is January 11, 2019.
2.14    Section 13 (Definitions). The following defined terms set forth in
Section 13.1 of the Loan Agreement hereby are deleted in their entirety:


“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit B.”
2.15    Exhibit B is hereby deleted in its entirety.


2.16    Exhibit D is hereby replaced in its entirety by Exhibit D attached
hereto.


3.Limitation of Amendments.


3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except





--------------------------------------------------------------------------------





to the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3    The organizational documents of Borrower delivered or made available via
the SEC’s EDGAR system, to Bank on or before the date of this Amendment remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;


4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and


4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


5.Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of January 12, 2015
between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement (a) contains an accurate and complete
listing of all Intellectual Property Collateral (as defined therein) and (b)
shall remain in full force and effect.


6.Ratification of Perfection Certificate. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of January 12, 2015, and acknowledges, confirms
and agrees that the disclosures and information Borrower provided to Bank in
such Perfection Certificate have not changed in any material respect, as of the
date hereof.


7.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


8.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.













--------------------------------------------------------------------------------





9.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of an updated Corporate Borrowing Certificate
and (c) Borrower’s payment of a fully-earned, non-refundable amendment fee in an
amount equal to Twenty-Five Thousand Dollars ($25,000).


[Balance of Page Intentionally Left Blank]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK:


SILICON VALLEY BANK




By: /s/ Frank O'Brien          


Name: Frank O'Brien          


Title: Vice President           
BORROWER:


MINDBODY, INC.




By: /s/ Brett T. White              


Name: Brett White                  


Title: Chief Financial Officer and Chief         Operating Officer
 
 













































































[Signature Page to Third Amendment to Loan and Security Agreement]







--------------------------------------------------------------------------------







EXHIBIT D
COMPLIANCE CERTIFICATE
TO:        SILICON VALLEY BANK                Date: ___________________
FROM:     MINDBODY, INC.
The undersigned authorized officer of MINDBODY, INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly/quarterly financial statements with
Compliance Certificate
(i) when Credit Extensions are outstanding, monthly within 30 days
(ii) when no Credit Extensions are outstanding, within 5 days after filing
with SEC
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Borrowing Base Report
(i) when Credit Extensions are outstanding, monthly within 20 days
and
(ii) when no Credit Extensions are outstanding, quarterly within 20 days
Yes No
SaaS metrics report
(i) when Credit Extensions are outstanding, monthly within 30 days
and
(ii) when no Credit Extensions are outstanding , quarterly within 30 days
Yes No
Annual Projections (Board Approved)
FYE within 30 days
Yes No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________






--------------------------------------------------------------------------------







Financial Covenants
Required
Actual
Complies
Measured monthly:
 
 
 
Cash at Bank, minus, aggregate amount of outstanding Obligations
$40,000,000
$______________
Yes No



Other Matters
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
--------------------------------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------------------------------


MINDBODY, INC.
 
BANK USE ONLY
 
 
 
 
 
Received by:
By:
 
 
AUTHORIZED SIGNER
Name:
 
Date:
Title:
 
 
 
 
Verified:
 
 
 
AUTHORIZED SIGNER
 
 
Date:
 
 
 
 
 
Compliance Status:
Yes
No

WEST\280067629.3
354271-000275    

















--------------------------------------------------------------------------------





svblogo.jpg [svblogo.jpg]


CORPORATE BORROWING CERTIFICATE




BORROWER: MINDBODY, INC.                            Date: January 12, 2018
BANK:     SILICON VALLEY BANK


I hereby certify as follows, as of the date set forth above:


1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.


2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of California.


3.    Attached hereto are true, correct and complete copies of Borrower’s
Articles of Incorporation (including amendments), as filed with the Secretary of
State of the state in which Borrower is incorporated as set forth above. Such
Articles of Incorporation have not been amended, annulled, rescinded, revoked or
supplemented, and remain in full force and effect as of the date hereof.


4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.


RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
Brett White
Chief Financial Officer and Chief Operating Officer
          /s/ Brett White
x
Richard Stollmeyer
Chief Executive Officer
         /s/ Richard Stollmeyer
x
 
 
 
o
 
 
 
o



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.







--------------------------------------------------------------------------------





RESOLVED FURTHER, that such individuals may, on behalf of Borrower:


Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Issue Warrants. Issue warrants for Borrower’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.    The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.


MINDBODY, INC.




By: /s/ Courtney Mathes                      


Name:     Courtney Mathes                


Title: Assistant General Counsel                    




                

















--------------------------------------------------------------------------------





svblogo.jpg [svblogo.jpg]
MARKETING CONSENT FORM
Marketing Consent Form
SVB Financial Group is proud of our business relationships and occasionally
likes to promote these relationships. We would like to use your company’s
information and logo for promotional and marketing purposes in SVB Financial
Group member businesses (collectively “SVB”) materials. While we would
appreciate your consent to all of the uses listed below, please review and
select all of the uses that you consent to below.
Approved Use(s)

Indicate your selection(s) by checking the boxes below
o
Marketing: You consent to SVB’s use of Company’s name, logo and images provided
to us in written and oral presentations, advertising, marketing and PR
materials, professional lists and websites.

o
Deal Terms: You consent to SVB’s inclusion of the size and type of any loan or
credit facility alongside your company’s name in any oral presentations,
advertising, marketing and PR materials, customer lists, and websites.

o
Reference: You consent to SVB’s use of Company and representatives’ names as a
reference for SVB.

o
Testimonial: You consent to SVB’s use of Company and representatives’ names and
quotations in written and oral presentations, marketing and PR materials, and
websites. Our practice is to send you a draft of any quotation concerning
Company prior to publishing.

o
News release: You consent to SVB’s use of Company’s name, trademarks, service
marks, quotations and images provided to us in the SVB’s news releases
concerning Company. Our practice is to send you a draft of any news release
concerning Company prior to publishing.

Logos



In order to maintain the integrity of your logos, please provide them in:
‣ Full color and black and white versions, with or without taglines
‣ At least 300 dpi in PNG, EPS, TIF, or JPG formats (please do not send PDF or
website logos).
Names

Please make sure to print the Company name, and any individual names and titles
as you would like them displayed in materials or lists.
Company name
MINDBODY, INC.
Additional names
 
 

You grant to SVB a limited license to use the information for the limited
purposes above, which you can revoke upon written notice to SVB. The signer
below acknowledges that he or she has authority to bind the Company to this
consent. SVB will not be responsible for versions that were printed prior to
receiving notice revoking any such consent. Company is solely responsible for
defense and maintenance of its intellectual property.
Please contact your Relationship Advisor or SVB representative if you have any
questions.
Accepted or Agreed on Behalf Of Company or Yourself
Name
 
Title
 
 
 
Signature
 
Today’s date
January __, 2018
 
 
Address
 
Phone number
 
Email
 
 
 

Return this completed form and any attachments to your Relationship Advisor or
SVB via email at logo@svb.com.


©2014 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member
of FDIC and Federal Reserve System. SVB>, SVB>Find a way, SVB Financial Group,
and Silicon Valley Bank are registered trademarks. B_SAM-14-13427 rev. 06-25-14.



